Citation Nr: 1229319	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for varicose veins of the left lower extremity.

4.  Entitlement to service connection for residuals of a prostate disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Prior to April 9, 2010, entitlement to an initial compensable evaluation for service-connected lumbosacral spine degenerative disc disease; entitlement to an initial evaluation in excess of 20 percent on and after April 9, 2010.  

7.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected left shoulder injury.

8.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected right shoulder deformity due to injury and surgical procedures.

9.  Entitlement to an initial compensable evaluation for service-connected residual symptoms, status-post right ankle fracture and repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1981 to September 2006.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a right hip disorder, a left knee disorder, residuals of a prostate disorder, and a cervical spine disorder, and the issues of entitlement to increased initial evaluations for lumbosacral spine degenerative disc disease (lumbar spine disability), a left shoulder injury (left shoulder disability), right shoulder deformity due to injury and surgical procedures (right shoulder disability), and residual symptoms, status-post right ankle fracture and repair (right ankle disability) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that varicose veins of the left leg were present during service and have continued since that time.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, varicose veins of the left leg were incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for varicose veins of the left leg, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on   appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu, 2 Vet. App. at 494.  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In lay statements associated with the claims file, the Veteran asserts that he had varicose veins during service.

Although the service treatment records (STRs) do not indicate varicose veins, a May 2006 discharge examination notes varicose veins of the left calf.  At the January 2007 VA examination, the Veteran reported that he had had varicose veins of the left lower extremity for 15 years.  The examiner diagnosed left calf varicose veins.  No etiological opinion was provided.  

The Board finds that the evidence of record supports a finding of service connection for varicose veins.  First, there is a current disability as left calf varicose veins were diagnosed by the VA examiner.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there is in-service incurrence because the Veteran provided competent testimony of the presence of varicose veins during service.  38 C.F.R. § 3.303(a), (b); Shedden, 381 F.3d at 1167; Barr, 21 Vet. App. at 310.  The Board finds this testimony credible because it is supported by the notation of varicose veins during service in the 2006 service discharge examination.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the Board must analyze the credibility and probative value of the evidence of record); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Finally, although there is no etiological opinion of record, the Board finds that the varicose veins were noted during service and have continued since that time.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496.  The Veteran has provided competent and credible testimony that the veins have persisted since service discharge.  See Barr, 21 Vet. App. at 310; Caluza, 7 Vet. App. at 511.  Notably, the January 2007 VA examination that provided a diagnosis of varicose veins occurred close in time to service discharge - within approximately three to four months.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  As there is, therefore, a current disability which began during service and has persisted since that time, service connection is warranted.

Accordingly, the preponderance of the evidence supports service connection for varicose veins of the left calf.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for varicose veins of the left calf is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain additional medical records and to provide the Veteran with updated examinations.  

Regarding each of the remaining claims on appeal, remand is required to attempt to obtain relevant medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records, and making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1), (2).  Here, medical records from the Walter Reed Army Medical Center (WRAMC) in Washington, DC, dated through March 2008 are associated with the claims file.  At the Veteran's 2010 VA examination, he referred to his physician at the "Woodbridge clinic."  No medical records other than the WRAMC records are associated with the claims file, the WRAMC records do not refer to a Woodbridge clinic, and it is not clear if the missing records are private or VA records.  Additionally, the WRAMC records have not been updated in over four years.  Accordingly, remand is required to attempt to obtain relevant and current medical records.  

While on remand, VA must provide the Veteran with updated examinations regarding the issues of entitlement to increased initial evaluations for service-connected lumbar spine, right shoulder, left shoulder, and right ankle disabilities.  The most recent VA examination for these disabilities was in April 2010.  Additionally, as a result of this remand, additional relevant medical records may be associated with the claims file.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that VA's duty to assist includes the conduct of a thorough medical examination that takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Thus, orthopedic examinations must be conducted upon remand.  

Regarding the issue of entitlement to service connection for a cervical spine disorder, remand is required to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  At the January 2007 VA examination, the examiner found that there was no pathology of the cervical spine and thus did not provide an etiological opinion.  But December 2007 and January 2008 private medical records diagnosed cervical spine bulging disc and cervical spine degenerative changes.  Accordingly, remand for an examination and etiological opinion is required.  

Regarding the issue of entitlement to service connection for a prostate disorder, remand is required to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  The Veteran's discharge examination noted that there was enlarged prostate in 2005.  An examiner noted that urinary obstruction symptoms were resolved.  The January 2007 VA examiner found that there was no current prostatitis, but noted residual sequelae including urinary incontinence and erectile dysfunction.  But the examiner does not have appeared to have reviewed the claims file, to include the discharge examination noting resolution of obstruction symptoms.  Additionally, no etiological opinion was provided regarding the determination that erectile dysfunction was a residual of a prostate disorder, as it was not mentioned in the discharge examination.  Furthermore, post-service discharge medical records do not indicate any complaints or treatment for urinary symptoms or erectile dysfunction.  An examination is thus required that determines the presence and scope of any enlarged prostate residuals.  

Regarding the claims for entitlement to service connection for left knee and right hip disorders, if any left knee or right hip diagnosis is noted in the newly obtained medical records, then the RO must provide the Veteran with appropriate examinations.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  The Board notes that the Veteran has provided testimony that he had knee and hip pain during service and that it has continued since that time.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including all private and VA medical providers.  The Veteran must be requested to provide information regarding the Woodbridge clinic and information regarding treatment at the WRAMC.  If relevant, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested federal records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

If relevant, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the private records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the cervical spine disorder and the severity of the service-connected lumbar spine disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished, to include nerve conduction studies and/or electromyography, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

Regarding the cervical spine disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disorder was caused by the Veteran's military service.  The examiner must also provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that cervical spine degenerative changes were present within one year of the Veteran's September 2006 service discharge.  In that regard, the examiner must address the December 2007 magnetic resonance imaging examination report that provided a diagnosis of degenerative changes and a November 2007 x-ray report that noted a normal cervical spine.  

The examiner should state whether it is at least as likely as not that a cervical spine disability was caused by a service-connected disability (to specifically include the service-connected back disability, left and right shoulder disability, and/or right ankle).  If not caused by a service-connected disability, the examiner should state whether any service-connected disability aggravates (i.e., increased the severity of the cervical spine disorder beyond the natural progress).  

Regarding the service-connected lumbar spine disability, the examiner must conduct range of motion studies, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must note if there is ankylosis of the entire thoracolumbar spine, or whether the entire spine is fixed in flexion or extension.  After reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  The examiner must also provide an opinion on whether the Veteran's complaints of pain and any demonstrated limitation of motion are supported by the objective evidence of lumbosacral pathology.  The examiner must also provide an opinion on whether there are any neurological manifestations caused only by the Veteran's service-connected lumbar spine disability.  If so such should be identified.

Identify all neurological impairment caused by the service-connected lumbosacral strain, including any associated disc disease.  In this regard, identify the nerve affected and state whether there is any complete or incomplete paralysis of that nerve.  If incomplete paralysis is found, state whether its severity is slight, moderate, moderately severe or severe.

The examiner should comment on whether the Veteran's service-connected lumbar spine disability involves incapacitating episodes, periods of acute signs and symptoms due to Intervertebral Disc Syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician, and, if so, the frequency and total duration of them during the past 12 months. 


3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right ankle disability.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must conduct range of motion studies, to include determining plantar flexion, dorsiflexion, and the presence or absence of ankylosis.  Additionally, the examiner must address whether any limited motion is moderate or marked, whether there is ankle deformity, and whether there are any functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  The examiner must also provide an opinion regarding whether the Veteran's complaints of pain and any demonstrated limitation of motion are supported by objective evidence of ankle pathology.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right and left shoulder disabilities.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must conduct range of motion studies, to specifically include forward flexion, abduction, external rotation, and internal rotation.  The examiner must comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and/or scapula, deformity, and any related conditions of the upper extremities.  The examiner must record the range of motion observed on clinical evaluation, in terms of degrees.  After reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.  The examiner must also report any neurological findings due to the Veteran's service-connected right and left shoulder disabilities.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the presence and etiology of any residuals of a prostate disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record as to whether it is at least as likely as not (50 percent or greater probability) that there are any residuals of a prostate disorder or a current prostate disorder.  If so, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any residuals or current prostate disorder were caused or aggravated by the Veteran's military service.  The examiner must specifically address May 2006 service discharge examination that noted an enlarged prostate in 2005 with resolved urinary obstruction symptoms.

6.  After any additional records are associated with the claims file, make a determination regarding whether there are any currently diagnosed right hip or left knee disorders and whether an examination should be afforded for a right hip or left knee disorder.  If such an examination is deemed necessary, provide the Veteran with appropriate examinations to determine the etiology of all diagnosed disorders, to include whether it caused by or aggravated by a service-connected disability.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


